Citation Nr: 0901476	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-14 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for essential 
hypertension with coronary stenosis.

4.  Entitlement to service connection for neuropathy.

5.  Entitlement to service connection for left ankle 
arthritis.

6.  Entitlement to service connection for right ankle 
arthritis.

7.  Entitlement to service connection for left wrist 
arthritis.

8.  Entitlement to service connection for left foot 
arthritis.

9.  Entitlement to service connection for right foot 
arthritis.

10.  Entitlement to service connection for arthritis of the 
back.

11.  Entitlement to service connection for left knee 
arthritis.

12.  Entitlement to service connection for right knee 
arthritis.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for loss of part of 
the stomach and large intestines.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.




FINDING OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal and after certification to the Board, the veteran 
withdrew his appeal pertaining to service connection claims 
for: bilateral hearing loss, tinnitus, hypertension with 
coronary stenosis, neuropathy, left ankle arthritis, right 
ankle arthritis, left wrist arthritis, left foot arthritis, 
right foot arthritis, arthritis of the back, left knee 
arthritis, right knee arthritis, migraine headaches and loss 
of part of the stomach and large intestines.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
service connection claims for: bilateral hearing loss, 
tinnitus, hypertension with coronary stenosis, neuropathy, 
left ankle arthritis, right ankle arthritis, left wrist 
arthritis, left foot arthritis, right foot arthritis, 
arthritis of the back, left knee arthritis, right knee 
arthritis, migraine headaches and loss of part of the stomach 
and large intestines, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In August 2008, the veteran submitted a signed statement 
indicating his desire to withdraw the appeal concerning his 
claims for service-connected disability.  Specifically the 
service connection claims for the following conditions were 
pending in appellate status: bilateral hearing loss, 
tinnitus, hypertension with coronary stenosis, neuropathy, 
left ankle arthritis, right ankle arthritis, left wrist 
arthritis, left foot arthritis, right foot arthritis, 
arthritis of the back, left knee arthritis, right knee 
arthritis, migraine headaches and loss of part of the stomach 
and large intestines.  Information in the file from the 
veteran's representative dated in August 2008 reflects that 
the veteran elected to withdraw his appeal, as while the 
appeal was pending he was granted a 100 percent disability 
rating.  No allegations of errors of fact or law, therefore, 
remain for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this appeal, and it is 
dismissed.


ORDER

The appeal concerning the service connection claims for: 
bilateral hearing loss, tinnitus, hypertension with coronary 
stenosis, neuropathy, left ankle arthritis, right ankle 
arthritis, left wrist arthritis, left foot arthritis, right 
foot arthritis, arthritis of the back, left knee arthritis, 
right knee arthritis, migraine headaches and loss of part of 
the stomach and large intestines, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


